EXHIBIT 10.7

CBS OUTDOOR AMERICAS INC.

EXECUTIVE BONUS PLAN

 

1. Purpose.

The principal purposes of this CBS Outdoor Americas Inc. Executive Bonus Plan
are to assist the Company in attracting, motivating and retaining participating
Eligible Executives who have significant responsibility for the growth and
long-term success of the Company by providing incentive awards that ensure a
strong pay-for-performance linkage for such executives, and to permit the
incentive awards to qualify as performance-based compensation under
Section 162(m).

 

2. Definitions.

(a) “Award” means an amount calculated and awarded to a Participant pursuant to
this Plan.

(b) “Board” means the Board of Directors of CBS Outdoor.

(c) “CBS Outdoor” means CBS Outdoor Americas Inc. and its successors and
assigns.

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.

(e) “Committee” has the meaning set forth in Section 3(a).

(f) “Company” means CBS Outdoor and its majority-owned subsidiaries.

(g) “Eligible Executive” means an employee of the Company who is considered an
executive officer of CBS Outdoor within the meaning of Section 16 of the
Exchange Act and, to the extent designated by the Committee as key executives
eligible for participation in this Plan, other executives of the Company.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.

(i) “Fiscal Year” means a fiscal year of the Company.

(j) “Misconduct” means a Participant’s (i) violating the Company’s business
conduct statement or other code of conduct, insider trading policy or any other
material written policies of the Company, (ii) unlawfully trading in the
securities of CBS Outdoor or of any other company based on information gained as
a result of his or her employment with the Company, or (iii) engaging in any
activity which constitutes gross misconduct or which would permit the Company to
terminate the Participant’s employment agreement for “cause”.

(k) “Participant” means an Eligible Executive participating in this Plan for a
Performance Period as provided in Section 4(b).

 

1



--------------------------------------------------------------------------------

(l) “Performance Goals” has the meaning set forth in Section 5(b).

(m) “Performance Metrics” has the meaning set forth in Section 5(c).

(n) “Performance Period” means the period of time during which achievement of
the Performance Goals is to be measured. The Company’s Fiscal Year shall be the
default Performance Period. The Committee shall have the discretion to designate
a Performance Period other than the Company’s Fiscal Year, which may be longer
or shorter than a Fiscal Year.

(o) “Plan” means this CBS Outdoor Americas Inc. Executive Bonus Plan, as it may
be amended from time to time.

(q) “Section 162(m)” means Section 162(m) of the Code and the applicable
regulations and other guidance of general applicability that are issued
thereunder.

(r) “Section 162(m) Exemption” means the performance-based exemption from the
limitation on deductibility imposed by Section 162(m), as set forth in
Section 162(m)(4)(C) of the Code and the regulations and other guidance of
general applicability that are issued thereunder.

(s) “Section 409A” means Section 409A of the Code and the applicable regulations
and other guidance of general applicability that are issued thereunder.

(t) “Separation from Service” with the Company for purposes of Section 409A of
the Code, determined using the default provisions set forth in
Section 1.409A-1(h) of the Treasury Regulations or any successor provision
thereto.

 

3. Administration of this Plan.

(a) Committee. This Plan shall be administered by a committee appointed or
designated by the Board (the “Committee”), provided that, prior to the closing
of the initial public offering of common stock of CBS Outdoor, the Plan may also
be administered by the Compensation Committee of the Board of Directors of CBS
Corporation (in which case, all references herein to the Committee shall include
the Compensation Committee of the Board of Directors of CBS Corporation). The
Committee shall consist of at least such number of directors as is required from
time to time to satisfy the Section 162(m) Exemption, and each such Committee
member shall satisfy the qualification requirements of such exception; provided,
that, if any such Committee member is found not to have met the qualification
requirements of the Section 162(m) Exemption, any actions taken or Awards
granted by the Committee shall not be invalidated by such failure to so qualify.

(b) Administration. The Committee shall have all the powers vested in it by the
terms of this Plan, such powers to include the authority (within the limitations
described herein) to select the persons to be granted awards under this Plan, to
determine the time when Awards will be granted, to set Performance Goals and
other terms and conditions of Awards, to determine whether objectives and
conditions for earning Awards have been met, to determine whether Awards will be
paid at the end of the Performance Period or deferred (consistent with

 

2



--------------------------------------------------------------------------------

Section 409A), and to determine whether an Award or payment of an Award should
be reduced or eliminated. The Committee shall have full power and authority to
administer and interpret this Plan and to adopt such rules, regulations,
agreements, guidelines and instruments for the administration of this Plan and
for the conduct of its business as the Committee deems necessary or advisable.
The Committee’s interpretations of this Plan, and all actions taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding for all purposes and on all parties,
including the Company, its shareholders, its employees and any person receiving
an Award under this Plan, as well as their respective successors in interest.
The provisions of this Plan are intended to ensure that all Awards granted
hereunder qualify for the Section 162(m) Exemption, and this Plan is intended to
be interpreted and operated consistent with this intention. There is no
obligation of uniformity of treatment of Participants under this Plan. No member
of the Committee shall be liable for any action taken or determination made in
good faith with respect to this Plan or any Award.

(c) Guidelines. The Committee may adopt from time to time written policies or
rules as it deems necessary or desirable for the Committee’s implementation and
administration of this Plan.

(d) Delegation of Administrative Authority. To the extent consistent with
Section 162(m), the Committee may delegate its responsibilities for
administering this Plan to one or more officers or directors of the Company or
its affiliates as it deems necessary or appropriate for the proper
administration of this Plan.

 

4. Eligibility and Participation.

(a) Eligibility. All Eligible Executives are eligible to participate in this
Plan for any Performance Period.

(b) Participation. For each Performance Period, the Committee, in its
discretion, shall select the Eligible Executives who shall participate in this
Plan. The Committee will select the Participants no later than 90 days after the
beginning of the Performance Period (or, if shorter, before 25% of the
Performance Period has elapsed) in accordance with Section 162(m).

 

5. Awards.

(a) Establishment of Basis for Awards. In connection with the grant of each
Award, the Committee shall (i) establish the Performance Goal(s) and the
Performance Period applicable to such Award, (ii) establish the formula for
determining the amounts payable based on achievement of the applicable
Performance Goal(s), and (iii) establish such other terms and conditions for the
Award as the Committee deems appropriate, including, without limitation, the
consequences for the Award of the Participant’s termination of employment,
demotion or promotion during the Performance Period. The foregoing shall be
accomplished within 90 days of the beginning of the Performance Period (or, if
the Performance Period is shorter than 12 months, before 25% of the Performance
Period has elapsed).

 

3



--------------------------------------------------------------------------------

(b) Performance Goals. The term “Performance Goals” means the objective
performance goals established by the Committee for each Performance Period. The
Performance Goals may be described in terms of objectives that are related to an
individual Participant or objectives that are Company-wide or related to a
subsidiary, affiliate, division, department, region, function or business unit;
may be measured on an absolute or cumulative basis or on the basis of percentage
of improvement over time; may be measured in terms of Company performance (or
performance of the applicable subsidiary, affiliate, division, department,
region, function or business unit) or measured in terms of performance relative
to selected peer companies or a market index; and different Performance Metrics
may be given different weights. To the extent permissible for Awards to qualify
for the Section 162(m) Exemption, the Committee may establish other subjective
or objective goals, including individual Performance Goals, which it deems
appropriate, for purposes of applying negative discretion in determining the
Award amount.

(c) Performance Metrics. The term “Performance Metrics” means one or more of the
following criteria on which Performance Goals may be based: operating income
before depreciation and amortization; operating income; free cash flow; net
earnings; net earnings from continuing operations; earnings per share; earnings
before income taxes, depreciation and amortization; revenue; net revenue; funds
from operations; adjusted funds from operations; total shareholder return; share
price; return on equity; return in excess of cost of capital; profit in excess
of cost of capital; return on assets; return on invested capital; net operating
profit after tax; operating margin; profit margin or any combination thereof.

(d) Adjustments. With respect to Awards that are intended to comply with the
Section 162(m) Exemption, the Committee shall specify, in a manner that
satisfies the requirements of the Section 162(m) Exemption, whether the
calculation of the Performance Goals applicable to such Award shall be adjusted
or modified in order to reflect the occurrence of qualifying criteria during the
Performance Period. Such qualifying criteria may include, among others: any
recapitalization, reorganization, stock split or dividend, merger, acquisition,
divestiture, consolidation, split-up, spin-off, split-off, combination,
liquidation, dissolution, sale of assets or other similar corporate transaction
or event, or to exclude the effect of any “extraordinary items” under generally
accepted accounting principles in the United States, including, without
limitation, any changes in accounting standards, and/or to reflect any other
item or event determined by the Committee in its discretion. With respect to
Awards that are not intended to comply with the Section 162(m) Exemption, the
Committee may appropriately adjust or modify the calculation of the Performance
Goals applicable to such Award based upon the occurrence of qualifying criteria
during the Performance Period.

(f) Certification of Awards. After the end of the Performance Period and prior
to payment of any Award, the Committee shall certify in writing the degree to
which the Performance Goals applicable to each Participant for the Performance
Period were achieved or exceeded. Subject to Section 5(f), the Award for each
Participant shall be determined by applying the applicable formula for the
Performance Period based upon the level of achievement of the Performance Goals
certified by the Committee.

(g) Committee Discretion. Notwithstanding anything to the contrary in this Plan,
the Committee may, in its sole discretion, reduce or eliminate, but not
increase, any Award payable to any Participant for any reason, including without
limitation to reflect individual or business performance and/or unanticipated or
subjective factors.

 

4



--------------------------------------------------------------------------------

(h) Maximum Awards. No Participant may be granted Awards in respect of any
Fiscal Year having a maximum aggregate value in excess of the lesser of $25
million or eight (8) times his or her base salary in effect at the beginning of
the Performance Period.

(i) Timing of Payment. Awards will be payable by the Company to Participants as
soon as administratively practicable following the determination and written
certification of the Committee for the Performance Period pursuant to
Section 5(e) above. In the case of any Participant subject to U.S. federal
income tax, the Company shall distribute amounts payable to Participants in the
calendar year following the calendar year in which the Performance Period ends
and no later than March 15th of that calendar year.

(j) Form of Payment. Awards will be paid in cash or cash equivalents. The
Committee in its discretion may determine that all or a portion of an Award
shall be paid in stock, restricted stock, stock options or other stock-based or
stock denominated units which shall be issued pursuant to the CBS Outdoor
Americas Inc. Omnibus Stock Incentive Plan or a successor equity compensation
plan in existence at the time of grant.

(k) Deferral of Payment of Awards. Notwithstanding Section 5(h), the Committee,
in its discretion, may defer the payout or vesting of any Award and/or provide
to Participants the opportunity to elect to defer the payment of any Award under
an approved deferred compensation plan or arrangement. With respect to any Award
(or portion thereof) that constitutes deferred compensation subject to
Section 409A and is not otherwise exempt from Section 409A, such Award (or
portion thereof) shall not be paid earlier than the date that is six months
after the Participant’s Separation from Service if the payment is based on the
Participant’s Separation from Service (other than as a result of death) and the
Participant is classified as a “specified employee” within the meaning of
Section 409A at the time of his or her Separation from Service.

(l) Certain Participants not Eligible. To be eligible for payment of any Award,
the Participant must (i) be employed by the Company on the last day of the
Performance Period, unless the Committee specifies otherwise, (ii) have
performed the Participant’s duties to the satisfaction of the Committee, and
(iii) have not engaged in any acts that are considered by the Committee to
constitute Misconduct.

 

6. Miscellaneous Provisions.

(a) Effect on Benefit Plans. Awards shall not be considered eligible pay under
other plans, benefit arrangements or fringe benefit arrangements of the Company,
unless otherwise specifically provided under the terms of such other plans.

(b) Restriction on Transfer. Awards (or interests therein) or amounts payable
with respect to a Participant under this Plan are not subject to transfer,
assignment or alienation, whether voluntary or involuntary.

 

5



--------------------------------------------------------------------------------

(c) Withholding Taxes. CBS Outdoor or any subsidiary or division thereof, as
appropriate, shall have the right to deduct from all payments hereunder any
federal, state, local or foreign taxes or social contributions required by law
to be withheld with respect to such awards. The Participant shall be solely
responsible for the satisfaction of any federal, state, local or foreign taxes
on payments under this Plan.

(e) No Rights to Awards. Except as set forth herein, no Company employee or
other person shall have any claim or right to be granted an award under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained in the employ of CBS Outdoor or any
of its subsidiaries, divisions or affiliates or to interfere with the ability of
the Company to terminate any such employee’s employment relationship at any
time. At no time before the actual payment of an Award shall any Participant or
other person accrue any vested interest or right whatsoever under this Plan, and
the Company has no obligation to treat Participants identically under this Plan.

(f) Costs and Expenses. The cost and expenses of administering this Plan shall
be borne by the Company and shall not be charged to any Award or to any
Participant receiving an Award.

(g) No Funding of Plan. This Plan shall be unfunded, and the Awards shall be
paid solely from the general assets of the Company. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Award under this Plan. To the
extent that any person acquires a right to receive payments under this Plan, the
right is no greater than the right of any other unsecured general creditor.

(h) Offset for Monies Owed. Any payments made under this Plan will be offset for
any monies that are owed to the Company to the extent permitted by applicable
law, including Section 409A if such payment is subject to Section 409A.

(i) Other Incentive Plans. Nothing contained in this Plan shall prohibit the
Company from granting other performance awards to employees of the Company
(including Participants) under such other incentive arrangements, and in such
form and manner, as it deems desirable.

(j) Successors. All obligations of the Company under this Plan shall be binding
on any successor to the Company whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise of
all or substantially all of the business or assets of the Company.

(k) Section 409A. To the extent that any Award under this Plan is subject to
Section 409A, the terms and administration of such Award shall comply with the
provisions of Section 409A, and, to the extent necessary to achieve compliance,
shall be modified at the discretion of the Committee.

(l) Severability. If any provision of this Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify this Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
this Plan or the Award, such provision shall be stricken as to such
jurisdiction, and the remainder of this Plan or Award shall remain in full force
and effect.

 

6



--------------------------------------------------------------------------------

(m) Governing Law. This Plan and all rights and awards hereunder shall be
construed in accordance with and governed by the laws of the State of Maryland.

 

7. Effective Date, Amendments and Termination.

(a) Effective Date. This Plan shall be effective as of March 27, 2014.

(b) Amendments. The Committee may at any time terminate or from time to time
amend this Plan in whole or in part, but no such action shall adversely affect
any rights or obligations with respect to any Awards theretofore made under this
Plan. No such amendment or modification, however, may be effective without
approval of CBS Outdoor’s shareholders if such approval is necessary to comply
with the requirements of the Section 162(m) Exemption including (i) any change
to the class of persons eligible to participate in this Plan, (ii) any change to
the Performance Goals or Performance Metrics or (iii) any increase to the
maximum dollar amount that may be paid to a Participant for a Performance
Period.

(c) Termination. This Plan shall continue in effect until terminated by the
Committee.

 

7